Citation Nr: 0016719	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a substance abuse 
disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal 
disorder, including as a result of exposure to Agent Orange.

4.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, including as a result of exposure 
to Agent Orange.

5.  Entitlement to service connection for tumors of the 
tongue, including as a result of exposure to Agent Orange.

6.  Entitlement to special monthly pension by reason of the 
need for regular aid and attendance of another person or at 
the housebound rate. 



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claims.

The veteran requested that he be scheduled for personal 
hearings at the RO and before the Board; however, he canceled 
his scheduled RO hearing and failed to report for his video-
conference hearing before the Board.

In February 2000, after the issuance of the most recent 
supplemental statement of the case in December 1999, the 
veteran submitted medical records to the RO.  As he waived RO 
consideration of this evidence and because it is duplicative 
of evidence already of record, a remand to the RO for 
consideration and the issuance of a supplemental statement of 
the case is not warranted.  38 C.F.R. § 19.37 (1999).

The veteran also claimed entitlement to service connection 
for a skin rash as a result of exposure to Agent Orange.  See 
Statement in Support of Claim, dated July 10, 1998.  This 
claim has not yet been adjudicated and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having polysubstance 
abuse in remission.

2.  The veteran has presented no competent medical evidence 
of current PTSD, a gastrointestinal disorder, or tumors of 
the tongue.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

4.  Dysthymic disorders are not among the disorders listed in 
38 C.F.R. § 3.309(e).

5.  No medical evidence has been presented or secured to 
render plausible a claim that any current psychiatric 
disorder is the result of a disease or injury incurred in 
service.

6.  The veteran has presented no lay or medical evidence of a 
need for regular aid and attendance of another person or of 
being housebound, and his combined permanent disability 
rating is 20 percent.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a substance abuse 
disorder lacks legal merit.  38 U.S.C.A. §§ 101(16) and 
105(a) (West 1991); 38 C.F.R. §§ 3.1(m), 3.301(a), (d) 
(1999).

2.  The claim for service connection for PTSD is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for a gastrointestinal 
disorder, including as a result of exposure to Agent Orange, 
is not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a psychiatric 
disorder other than PTSD, including as a result of exposure 
to Agent Orange, is not well grounded and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for tumors of the 
tongue, including as a result of exposure to Agent Orange, is 
not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to special monthly pension by 
reason of the need for regular aid and attendance of another 
person and at the housebound rate is not well grounded and 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service personnel records reveal that he served 
in the Republic of Vietnam between December 1967 and July 
1969.  He was awarded the Combat Action Ribbon.  His military 
occupational specialty was rifleman.

Service medical records disclose that the veteran was 
referred for psychiatric evaluation in January 1968 for being 
slow and not exerting maximum effort.  The examiner noted 
that there were underlying passive aggressive symptoms. 

In January 1969, the veteran complained, inter alia, of post 
prandial emesis in the morning for eight months, since 
arriving in Vietnam.  He denied any blood, diarrhea, or 
weight loss.  A gastrointestinal disorder was not diagnosed.  

A Record of Conviction by Court Martial dated in January 1969 
indicated that the veteran received a summary court martial 
for consuming excessive alcohol and using disrespectful 
language with a superior officer.

In February 1969, the veteran gave a two-week history of 
cramping mid-abdominal tenderness with meals.  At times there 
was associated emesis but no hematemesis or melena.  
Examination of the abdomen was essentially normal.  The 
examiner's impression was post prandial abdominal discomfort.  
The veteran again complained of stomach cramps and diarrhea 
three days later.  

On separation examination in July 1969, examination of the 
veteran's mouth and abdomen was normal.  Psychiatric 
examination was also normal.  

An Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action shows that the veteran 
was hospitalized in January 1972 with a diagnosis of 
alcoholism.

The veteran claimed entitlement to service connection for a 
nervous disorder in May 1998.  He also claimed entitlement to 
service connection for a psychiatric disorder, stomach 
ulcers, and tumors of the tongue, including as a result of 
exposure to Agent Orange, in July 1998.

In conjunction with the veteran's claims, the RO obtained his 
VA treatment records dated from 1983 to 1997.  These records 
showed that he was hospitalized in October 1983 after 
shooting himself.  He denied any problems associated with 
combat experiences but reported significant alcohol abuse 
until three years ago.  He had started drinking again on 
weekends.  He also reported that he had ulcers.  Examination 
of the mouth, including the tongue, and abdomen was normal.  
Pertinent diagnoses included an adjustment disorder with 
mixed emotional features and possible substance abuse.  

The veteran next sought treatment for nervous symptoms and 
drinking alcohol in November 1988.  Examination of the 
abdomen revealed mild epigastric tenderness.  The examiner 
prescribed medication for presumed gastritis.  Follow-up 
examination in December 1988 was normal, although the veteran 
expressed complaints of a nervous stomach.  More recent 
records dated in 1997 showed treatment for degenerative joint 
disease of the spine, chronic pain syndrome, and some 
pulmonary/sinus pathology.  In November 1997, he reported 
that he exercised at least 30 minutes twice a week.

Upon VA PTSD examination in June 1998, the veteran reported 
that he engaged in combat during active service.  He stated 
that he had been followed by various family physicians and 
was admitted to local hospitals from time to time for nerves 
and stomach problems.  He was also treated at an alcohol and 
drug treatment center in 1989.  He denied abusing alcohol 
since 1989.  He was last employed in 1994.  He left after 
five years when he injured his back.  The examiner diagnosed 
dysthymic disorder and polysubstance abuse in sustained full 
remission.  The examiner further noted that psychological 
testing, also conducted in June 1998, failed to provide 
support for a diagnosis of PTSD.  During the psychological 
testing, the veteran complained of an upset stomach.    

The veteran has a nonservice-connected disability evaluation 
of 10 percent for dysthymic disorder and a service-connected 
disability evaluation of 10 percent for degenerative joint 
disease of the low back, for a combined permanent disability 
evaluation of 20 percent.



II.  Legal analysis

A.  General

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  Id.; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for psychoses, peptic 
ulcers, and malignant tumors may be established based on a 
legal "presumption" by showing that any of these conditions 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

In addition, the law provides a presumption of service 
connection for certain diseases, including chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The presumption 
is a rebuttable one.  38 C.F.R. § 3.307(d) (1999).  The 
United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

The veteran served in the Republic of Vietnam during the 
Vietnam era.  Therefore, if any of the diseases listed in 
38 C.F.R. § 3.309(e) become manifest after separation from 
service, subject to certain periods of time for certain 
diseases, the veteran is presumed to have been exposed to an 
herbicide agent and the disease may be service-connected 
provided "that the rebuttable presumption provisions of 
§ 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).  In this regard, the 
Court has stated, with regard to combat veterans, that "[b]y 
providing that 'lay or other evidence' that meets the 
requirements of section 1154(b) shall be accepted as 
'sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by . . 
. service', section 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
VA-disability-compensation claims -- both as to the evidence 
that a claimant must submit in order to make such a claim 
well grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury."  
Caluza, 7 Vet. App. at 507; 38 U.S.C.A. § 1154(b) (West 
1991); see also Jenson v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  With regard to establishing service connection for a 
disability on the merits (as opposed to establishing a well-
grounded claim for service connection for a disability), the 
evidentiary burden is relaxed for a combat veteran so that 
the combat veteran's lay testimony regarding the occurrence 
of claimed injuries or events experienced in combat must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence is required 
whereas corroborative evidence is required to support a 
non-combat veteran's lay assertions.  See, e.g., 38 C.F.R. 
§ 3.304(f) (1999) (requiring credible supporting evidence 
that the claimed inservice stressor actually occurred in 
establishing service connection for post-traumatic stress 
disorder).

Here, the evidence -- specifically the veteran's DD Form 214 
- shows that he was awarded the Combat Action Ribbon, 
providing competent evidence that he "engaged in combat with 
the enemy" in Vietnam.  


B.  Service connection for a substance abuse disorder

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in active miliary, 
naval, or air service.  38 U.S.C.A. § 101(16) (West 1991).  
However, service connection may be granted, and compensation 
paid, only when a disability was incurred or aggravated in 
line of duty and not the result of the claimant's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.1(m) and 
3.301(a) (1999).

An injury or disease incurred during active miliary, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the claimant's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991); 
38 C.F.R. § 3.301(d) (1999).

VA's General Counsel has concluded that, under section 8052 
of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, the 
law prohibits the payment of compensation for a disability 
that is a result of a claimant's own alcohol or drug abuse, 
effective for claims filed after October 31, 1990.  
VAOPGCPREC 2-97; see also Barela v. West, 11 Vet. App. 280 
(1998) (service connection for alcohol and drug abuse can be 
established; the statutes only prohibit the payment of 
compensation for disability due to alcohol or substance 
abuse, not a grant of service connection for such disability 
from which other, ancillary benefits could be awarded).  
However, in a more recent opinion, the General Counsel 
emphasized that 38 U.S.C.A. § 105(a), as amended by section 
8052 of OBRA 1990, precludes direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs (a substance abuse disability) for purposes 
of all VA benefits.  VAOPGCPREC 7-99; see also VAOPGCPREC 2-
98.  That is because OBRA 1990 amended the status governing 
line of duty determinations and the definition of a 
"service-connected" disability, as discussed above.  
38 U.S.C.A. §§ 101(16) and 105(a) (West 1991).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet. App. 484 (1993).

The veteran's claim for direct service connection for a 
substance abuse disorder must be denied.  The veteran filed 
this claim in 1998, and the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  In 
a case where the law is dispositive of a claim on appeal, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
There is a lack of entitlement under the law to direct 
service connection for a substance abuse disorder, and the 
Board does not have the authority to grant the veteran's 
claim.  


C.  Service connection for PTSD, a gastrointestinal disorder, 
and tumors of the tongue

Here, the veteran's claims for service connection for PTSD 
and a gastrointestinal disorder and tumors of the tongue, 
including as a result of exposure to Agent Orange, are not 
well grounded because the medical evidence does not show that 
he has current PTSD, a gastrointestinal disorder, or tumors 
of the tongue.  The medical evidence is negative for tumors 
of the tongue at any time.  There is also no diagnosis of 
PTSD, and on VA examination in 1998 the examiner noted that 
psychological testing failed to support a diagnosis of PTSD.  
Presumed gastritis was diagnosed in 1988, but there have been 
no more recent findings of any gastrointestinal disorder. 

A threshold requirement in establishing service connection 
for a claimed disability is that the disability must be shown 
at present.  The veteran has not met the first element 
required for the claims to be well grounded as he has 
presented no competent medical evidence of current PTSD, a 
gastrointestinal disorder, or tumors of the tongue.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability...In the absence of proof of a 
present disability there can be no valid claim."  The veteran 
is certainly capable to opine on his symptoms.  However, it 
has not been indicated that he possesses the requisite 
medical knowledge to be able to opine on a matter involving 
medical principles or medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, his lay assertions are insufficient to establish 
well-grounded claims, and nothing in the medical records 
supports his assertion of current PTSD, a gastrointestinal 
disorder, or tumors of the tongue.  Accordingly, his claims 
for service connection for these disabilities are not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims for service connection for PTSD and a 
gastrointestinal disorder and tumors of the tongue, including 
as a result of exposure to Agent Orange.  While he reported 
that he had been followed by various family physicians and 
was admitted to local hospitals from time to time for nerves 
and stomach problems after service, he has never stated that 
he was diagnosed as having PTSD by any medical provider.  
Further, any medical evidence of stomach problems dated 
several years after service would not serve to well ground 
the claim.  There is no medical evidence of a nexus between 
any gastrointestinal disorder and active service, and the 
veteran has not reported that any medical provider related 
any gastrointestinal disorder to active service.  Further, 
ulcers and gastritis are not presumptively service connected 
under the herbicide exposure regulations.  Additional 
development to obtain these records, therefore, is not 
warranted.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to these claim under 
38 U.S.C.A. § 5103(a) (West 1991).

In making this determination, the Board has considered 38 
U.S.C.A. § 1154(b), which provides that, for a veteran of 
combat, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by combat service, 
satisfactory lay evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, unless rebutted by 
clear and convincing evidence to the contrary.  The veteran 
in this case is a veteran of combat.  However, while his 
participation in combat serves to relax the usual requirement 
of service department evidence to corroborate lay testimony 
as to incurrence, it does not relieve the veteran from the 
responsibility of presenting competent evidence of a current 
disability.  As none of the disabilities for which the 
veteran claims service connection is the type of disorder 
that is susceptible of lay diagnosis (cf. Falzone v. Brown, 8 
Vet. App. 398 (1995)), acceptance of his lay testimony as to 
in-service incurrence of stressors does not serve to well-
ground his claims.


D.  Service connection for a psychiatric disorder, including 
as a result of exposure to Agent Orange

The veteran is currently diagnosed as having a dysthymic 
disorder.  Because this condition is not presumptively 
service connected under the herbicide exposure regulations, 
he is not presumed to have been exposed to herbicide agents 
in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

Accordingly, the veteran must present competent evidence of 
incurrence of disease or injury in service, current 
disability, and a nexus between the in-service disease or 
injury and the current disability in order to have a well-
grounded claim.

As noted above, the veteran was diagnosed as having a 
dysthymic disorder on VA examination in 1998.  Accordingly, 
the first element of a well-grounded claim for service 
connection has been satisfied, as the veteran has been 
diagnosed as having a current psychiatric disorder.  

The veteran's service medical records show that he was 
treated for psychiatric symptomatology in 1968.  Therefore, 
the Board finds that there is sufficient medical evidence of 
incurrence of a disease during service, and the second 
element of a well-grounded claim for service connection has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  There is still 
no medical evidence of record of a nexus between the present 
disability and any post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating his current dysthymic disorder to any in-
service disease or injury or to any post-service 
symptomatology. 

Although the veteran may have continuously experienced 
psychiatric symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there were underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the symptoms in service 
represented a chronic psychiatric disorder rather than an 
acute and transitory condition.  While the veteran has 
ascribed his current disability to active service, his 
statements do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any current psychiatric 
disorder diagnosed many years after service had its onset in 
service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Nothing in the record suggests the existence of evidence that 
might well ground the veteran's claim for service connection 
for a psychiatric disorder, including as a result of exposure 
to Agent Orange.  While he reported that he had been followed 
by various family physicians and was admitted to local 
hospitals from time to time for nerves after service, he has 
never stated that any medical provider related any 
psychiatric disorder to active service.  Further development 
to obtain these records, therefore, is not warranted.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to these claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).



E.  Entitlement to special monthly pension by reason of the 
need for regular aid and attendance of another person and by 
reason of being housebound

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(1999).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (1999).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1999).  

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits at the housebound rate.  
In such a case, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), the veteran must 
demonstrate (1) that he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) that he is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c), 1521(e) (West 1991); 
38 C.F.R. §§ 3.351(d) (1999).

As noted above, the first responsibility of a claimant is to 
present a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the case of a 
claim for an increased disability rating, which the Board 
finds analogous to this claim, the claimant must allege, at a 
minimum, that a service-connected condition has worsened in 
order to render his claim plausible.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  If the claimant has not 
presented a well-grounded claim, there is no duty to assist 
him any further in the development of the claim. 

In this case, the veteran has never alleged that he requires 
regular aid and attendance in carrying out the functions of 
his everyday life or that he is housebound, and the medical 
evidence does not support such a claim.  Looking at the 
medical evidence associated with the claims file, the veteran 
has a dysthymic disorder, degenerative joint disease of the 
spine, chronic pain syndrome, and some pulmonary/sinus 
pathology.  In November 1997, he reported that he exercised 
at least 30 minutes twice a week.  He has a combined 
permanent disability evaluation of 20 percent, so he does not 
meet the schedular requirements for a housebound rate, nor 
has he presented any evidence that he is actually housebound.

Further, a decision of the United States Court of Appeals for 
the Federal Circuit has cast some doubt upon the holdings of 
the United States Court of Appeals for Veterans Claims as to 
the proposition that a claim for a higher rating is well 
grounded simply because the veteran asserts increased 
disability.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  
Therein, the Federal Circuit stated:

[T]he veteran must come forward with at 
least some evidence that there has in 
fact been a material change in his or her 
disability when that veteran seeks a 
rating increase.  A bald, unsubstantiated 
claim for an increase in disability 
rating is not evidence of a material 
change in that disability and is 
insufficient to trigger the agency's 
responsibility to request a 
reexamination.

Glover, 185 F.3d at 1333.  VA regulations provide that re-
examinations will be requested "whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability."  38 C.F.R. § 3.327(a) 
(1999).  Generally, re-examinations will be required if it is 
likely that a disability has improved, or if evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Id.  In Glover, 
the Federal Circuit concluded that since the veteran failed 
to present any evidence of a material change in his service-
connected condition, VA had no obligation to order re-
examination.  Here, the veteran has not even alleged a need 
for aid and attendance or being housebound and the medical 
evidence is devoid of findings that would support such a 
claim. 

Accordingly, the veteran has not presented a plausible (i.e., 
well-grounded) claim for special monthly pension by reason of 
the need for regular aid and attendance of another person or 
by reason of being housebound.  The record lacks any lay or 
medical allegations in favor of this claim.  The presentation 
of a well-grounded claim is a threshold issue, and the Board 
has no jurisdiction to adjudicate this claim unless it is 
well grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).



ORDER

As the claim lacks legal merit, entitlement to service 
connection for a substance abuse disorder is denied.

Having found the claim not well grounded, entitlement to 
service connection for PTSD is denied.

Having found the claim not well grounded, entitlement to 
service connection for a gastrointestinal disorder, including 
as a result of exposure to Agent Orange, is denied.

Having found the claim not well grounded, entitlement to 
service connection for a psychiatric disorder other than 
PTSD, including as a result of exposure to Agent Orange, is 
denied.

Having found the claim not well grounded, entitlement to 
service connection for tumors of the tongue, including as a 
result of exposure to Agent Orange, is denied.

Having found the claim not well grounded, entitlement to 
special monthly pension by reason of the need for regular aid 
and attendance of another person or at the housebound rate is 
denied. 


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

